138 Ga. App. 260 (1976)
226 S.E.2d 95
WHEELER
v.
FRIENDLY MOTORS, INC.
51779.
Court of Appeals of Georgia.
Argued February 2, 1976.
Decided March 8, 1976.
Rehearing Denied March 30, 1976.
Howard S. McKelvey, Jr., John F. Sheehy, for appellant.
Swift, Currie, McGhee & Hiers, Clayton H. Farnham, for appellee.
BELL, Chief Judge.
This suit was brought under the Federal Motor Vehicle Information and Cost Savings Act, 15 USC 1989. Plaintiff alleged he purchased a used car from defendant and that defendant had knowledge that the mileage indicated on the odometer was in error and failed to disclose this fact with intent to defraud plaintiff. Defendant's motion for summary judgment was granted. Held:
In support of its motion defendant established that plaintiff filed a similar action in the State Court of Clayton County against another auto dealer and pleaded in his complaint that at the time of plaintiff's purchase of *261 the same automobile from Friendly Ford it had been driven more than 74,717 miles, "but was unknown at the time of transfer to either the plaintiff or Friendly Ford." An admission contained in the pleadings of one party made by him in another case are admissible in evidence against him when relevant to an issue involved in another case. Kelly v. Chrysler Corp., 129 Ga. App. 447 (199 SE2d 856). Plaintiff does contend that this admission was withdrawn by an amendment to his pleading but the record does not show that. The plaintiff has not disputed or disproved this admission. The evidence demanded a judgment for defendant as a matter of law.
Judgment affirmed. Clark and Stolz, JJ., concur.